
	
		II
		111th CONGRESS
		1st Session
		S. 2087
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain power panels
		  specifically designed for wind turbine generators to transfer electric power to
		  and from a utility power grid at 2100 kW at 600 volts with a nominal full load
		  of 2190 amps.
	
	
		1.Certain power panels
			 specifically designed for wind turbine generators to transfer electric power to
			 and from a utility power grid at 2100 kW at 600 volts with a nominal full load
			 of 2190 amps
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Power panels specifically designed for wind turbine generators
						in excess of 2 MW; such panels designed to transfer electric power to and from
						a utility power grid at 2100 kW at 600 volts with a nominal full load of 2190
						amps; with dimensions of 2350–2450 mm (length) x 550–650 mm (width) x 2200–2350
						mm (height); and with a display system that monitors at a minimum wind speed,
						yaw position, and blade pitch angle (provided for in subheading
						8537.10.90)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
